Judgment of the County Court, Nassau County, dated January 27, 1967, affirmed. No opinion. Beldock, P. J., and Benjamin, J., concur; Munder, J., concurs with the following memorandum: Because I cannot distinguish People v. Bailey (28 A D 2d 126) and People v. Leisen (28 A D 2d 926), where the psychiatric reports were not more precise than in the instant ease, I feel bound by those decisions. However, I adhere to my dissent in Leisen and that of Mr. Justice Hopkins in Bailey. Indeed, in this case I am more persuaded in that direction because of defendant’s demand, which was rejected by the County Court, for a judicial hearing at which he might controvert the psychiatric findings. Christ and Rabin, JJ., dissent and vote to reverse the judgment and remand' defendant for resentence upon the ground that the psychiatric report, upon which the sentence of one day to life pursuant to section 2189-a of the Penal Law was predicated, did not discuss and analyze defendant’s sexual problem and whether his condition was of a type which would yield to treatment (cf. People v. Kearse, 28 A D 2d 910).